Sparacino failed to object to do not rise to the level of plain error. Before
                 imposing sentence, the district court disclaimed reliance upon all
                 statements which fell outside the scope of NRS 176.015(3). See Buschauer,
                 106 Nev. at 893, 804 P.2d at 1048. For these reasons, Sparacino fails to
                 demonstrate that the district court violated his right to due process, see id.
                 at 893-94, 804 P.2d at 1048, or abused its discretion at sentencing, see
                 Randell, 109 Nev. at 8, 846 P.2d at 280; Silks v. State, 92 Nev. 91, 94, 545
                 P.2d 1159, 1161 (1976) (a district court abuses its discretion if it bases its
                 sentencing determination only upon impalpable or highly suspect
                 evidence). Accordingly, we
                             ORDER the judgment of conviction AFFIRMED.



                                                          kC)i                        J.
                                                     Pickering


                                                                                      J.
                                                     Parraguirre



                                                     Saitta


                 cc: Hon. James Todd Russell, District Judge
                      Attorney General/Carson City
                      Carson City District Attorney
                      State Public Defender
                      Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
kO) 1917A    e